          Case 1:21-cv-00616-RP Document 53 Filed 08/07/21 Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 WHOLE WOMAN’S HEALTH, et al.,                              )
                                                            )
                                        Plaintiffs,         )
                                                            )          CIVIL ACTION
 v.                                                         )
                                                            )          CASE NO. 1:21-CV-616-RP
 AUSTIN REEVE JACKSON, et al.,                              )
                                                            )
                                        Defendants.         )


      PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER AND
      PRELIMINARY INJUNCTION AND MEMORANDUM OF LAW IN SUPPORT



       Senate Bill 8, 87th Leg., Reg. Sess. (Tex. 2021) (“S.B. 8” or the “Act”), bans abortion in

Texas at approximately six weeks of pregnancy, far in advance of the viability line established by

the Supreme Court. See Planned Parenthood of Se. Pa. v. Casey, 505 U.S. 833, 870 (1992). On

July 13, 2021, Plaintiffs filed this case to challenge the Act’s constitutionality, see Compl. (ECF

No. 1), and immediately moved for summary judgment, Pls.’ Mot. for Summ. J. & Mem. of Law

in Supp. (ECF No. 19) (“Pls.’ MSJ”). Plaintiffs filed this case under both (1) 42 U.S.C. § 1983,

seeking prospective equitable relief against government officials in their official capacity, see Will

v. Michigan Dep’t of State Police, 491 U.S. 58, 71 n.10 (1989), and (2) under the equitable cause

of action recognized in Ex parte Young, 209 U.S. 123 (1908), see Compl. ¶ 21 (invoking the

“equitable powers of the Court, including the Court’s inherent authority to enforce the supremacy

of federal law” against state officials acting contrarywise). Plaintiffs now file this motion for a

temporary restraining order (“TRO”) and preliminary injunction as an alternative to summary

judgment.




                                                  1
          Case 1:21-cv-00616-RP Document 53 Filed 08/07/21 Page 2 of 11




       Should the Act take effect on September 1, 2021, as scheduled, Plaintiffs and abortion

patients throughout Texas would immediately suffer irreparable harm in the form of deprivation

of their constitutional rights. Indeed, one Defendant has admitted that he expects most if not all

Texas abortion providers to stop providing constitutionally protected pre-viability abortion care

after six weeks of pregnancy rather than expose themselves “to ruinous civil liability.” Dickson

Decl. ¶¶ 5-6 (ECF No. 50-1). Either preliminary injunctive relief or a final judgment on the merits

is needed prior to September 1 to ensure that Texas residents can continue to exercise their

constitutional right to access safe, pre-viability abortion care after the Act’s effective date.

       For the reasons set forth below, the requirements for entry of a TRO and preliminary

injunction are satisfied on the record already before the Court.

                                    STATEMENT OF FACTS

       Plaintiffs provided a detailed recitation of the relevant facts—with citations to the

evidentiary record—in their motion for summary judgment. See Pls.’ MSJ at 5-22. In the interest

of judicial economy, Plaintiffs incorporate that statement of facts by reference here.

                                           ARGUMENT

  I.   STANDARD FOR GRANTING A TRO AND PRELIMINARY INJUNCTION

       The Court should enter a preliminary injunction against enforcement of the Act because:

(1) Plaintiffs are likely to succeed on the merits of their claims; (2) Plaintiffs are likely to suffer

irreparable harm absent an injunction; (3) the balance of equities tips in Plaintiffs’ favor; and (4) a

preliminary injunction would serve the public interest. Winter v. Nat. Res. Def. Council, Inc., 555

U.S. 7, 20 (2008); see Jackson Women’s Health Org. v. Currier, 760 F.3d 448, 452 (5th Cir. 2014).

District courts have “wide discretion” in granting preliminary injunctions. Fed. Sav. & Loan Ins.

Corp. v. Dixon, 835 F.2d 554, 558 (5th Cir. 1987). “[A] preliminary injunction is customarily

granted on the basis of procedures that are less formal and on evidence that is less complete than


                                                   2
          Case 1:21-cv-00616-RP Document 53 Filed 08/07/21 Page 3 of 11




a trial on the merits.” Univ. of Tex. v. Camenisch, 451 U.S. 390, 395 (1981). For example, a

district court need not hold an evidentiary hearing before issuing a preliminary injunction,

particularly where the “defendants do not point to any convincing factual disputes.” Dixon, 835

F.2d at 558.

       The standard for granting a TRO is identical to the standard for granting a preliminary

injunction. DeFranceschi v. Seterus, Inc., No. 4:15-CV-870-O, 2016 WL 6496323, at *1 (N.D.

Tex. Aug. 2, 2016) (“A temporary restraining order (‘TRO’) is ‘simply a highly accelerated and

temporary form of preliminary injunctive relief,’ which requires that party seeking such relief to

establish the same four elements for obtaining a preliminary injunction” (quoting Hassani v.

Napolitano, No. 3:09-cv-1201-D, 2009 WL 2044596, at *1 (N.D. Tex. 2009))). Generally, a TRO

may last up to 14 days. Fed. R. Civ. P. 65(b)(2). The Court may extend it for another 14 days (for

a total of 28 days) if it finds “good cause” or the party to be enjoined consents. Pizza Hut LLC v.

Pandya, No. 4:19-CV-00726-RWS, 2019 WL 8331437, at *3 (E.D. Tex. Nov. 26, 2019) (granting

a TRO and finding good cause to extend the TRO to 28 days). If (and only if) the Court extends a

TRO beyond the time permissible under Federal Rule of Civil Procedure 65(b)(2) without consent

of the enjoined party, it becomes an enforceable preliminary injunction that can be appealed. See

Sampson v. Murray, 415 U.S. 61, 86 (1974); see also Insight Direct USA, Inc. v. Kelleher, No.

1:17-CV-252-RP, 2017 WL 1371252, at *2 (W.D. Tex. Apr. 10, 2017) (holding that a TRO that

does not extend beyond the time permitted under FRCP 65(b)(2) is not appealable as a preliminary

injunction).




                                                3
            Case 1:21-cv-00616-RP Document 53 Filed 08/07/21 Page 4 of 11




 II.   PLAINTIFFS ARE LIKELY TO SUCCEED ON THE MERITS OF THEIR
       CLAIMS

       A.       This Court Has Subject Matter Jurisdiction

       Defendants have filed a series of motions to dismiss for lack of subject-matter jurisdiction.

See State Agency Defs.’ R. 12(b)(1) Mot. to Dismiss (ECF No. 48); Def. Judge Jackson’s R.

12(b)(1) Mot. to Dismiss (ECF No. 49); Def. Mark Lee Dickson’s Mot. to Dismiss for Lack of

Subject-Matter Jurisdiction (ECF No. 50); Def. Penny Clarkston’s Mot. to Dismiss for Lack of

Jurisdiction (ECF No. 51). In accordance with the Court’s Scheduling Order (ECF No. 47),

Plaintiffs will file opposition to these motions by August 11, 2021, at 5:00 p.m. Plaintiffs hereby

incorporate by reference their forthcoming opposition to Defendants’ motions to dismiss, which

will make clear that the Court has subject-matter jurisdiction over this action.

       B.       Plaintiffs Are Likely to Succeed on the Merits of Their Due Process, Equal
                Protection, First Amendment, and Federal Preemption Claims

       For the reasons set forth in Plaintiffs’ motion for summary judgment, which are

incorporated herein by reference, Plaintiffs are likely to succeed on the merits of their due process,

equal protection, First Amendment, and federal preemption claims. See Pls.’ MSJ at 22-48.

       Should the Court determine that Plaintiffs are likely to prevail on the merits of their claim

that the Act’s abortion-ban provision, id. at 22-26, violates the Due Process Clause of the

Fourteenth Amendment, it need not consider the merits of Plaintiffs’ claims concerning the Act’s

enforcement provisions, id. at 26-42. Similarly, should the Court determine that Plaintiffs are

likely to succeed on the merits of their claim that the Act’s fee-shifting provision violates the First

Amendment, id. at 42-45, it need not consider whether the fee-shifting provision is also preempted

by federal law, id. at 46-48.




                                                  4
          Case 1:21-cv-00616-RP Document 53 Filed 08/07/21 Page 5 of 11




        C.      Plaintiffs Are Entitled to Injunctive Relief Against the Defendant Classes of
                Judges and Clerks

        Section 1983 provides that, “in any action brought against a judicial officer for an act or

omission taken in such officer’s judicial capacity, injunctive relief shall not be granted unless a

declaratory decree was violated or declaratory relief was unavailable.” 42 U.S.C. § 1983. Here,

with respect to the Defendant class of judges, Plaintiffs seek prospective injunctive relief from

actions taken in the judges’ official capacity as the state officials charged by the Texas Legislature

with enforcing S.B. 8’s abortion ban, rather than their official judicial capacity. Indeed, the class

representative, Judge Jackson, acknowledged at a press conference that his role vis-à-vis S.B. 8 is

to “enforce the law in east Texas.” Lawrence Decl. Ex. A. Accordingly, the limitation on

injunctive relief set forth in Section 1983 does not apply to the Defendant class of judges. See

LeClerc v. Webb, 419 F.3d 405, 414 (5th Cir. 2005) (“[Section 1983] only precludes injunctive

relief for suits against a judicial defendant acting in his ‘judicial capacity.’ Thus, to the extent that

the plaintiffs seek declaratory and injunctive relief against the enforcement of Section 3(B) only,

the court and its individual members are subject to the instant suits.”).

        Alternatively, should the Court conclude that the Defendant class of judges would be acting

in their official judicial capacity when enforcing S.B. 8, Plaintiffs would be entitled to a TRO or

preliminary injunction against the class if declaratory relief were unavailable as of the Act’s

effective date. See S. Rep. No. 104–366 at 37 (1996) (“[L]itigants . . . may obtain injunctive relief

if a declaratory decree is violated or is otherwise unavailable.”). Thus, if the Court is unable to

resolve Plaintiffs’ motion for summary judgment—which includes a request for declaratory relief

against the judge class—by September 1, temporary injunctive relief until such time as declaratory

relief is available would be both permissible and appropriate.




                                                   5
          Case 1:21-cv-00616-RP Document 53 Filed 08/07/21 Page 6 of 11




       The Defendant class of clerks are not encompassed within Section 1983’s limitation on

injunctive relief because they are not “judicial officer[s].” See, e.g., United States v. Zamora, 408

F. Supp. 2d 295 (S.D. Tex. 2006) (distinguishing between court clerk and “judicial officer”); see

S. Rep. No. 104–366 at 37 (1996) (explaining that the limitation on injunctive relief in Section

1983 applies to “judicial officers,” meaning “justices, judges and magistrates”). Even if the clerks

were judicial officers, injunctive relief is appropriate against them for the same reasons it is

appropriate against the Defendant class of judges.

III.   ABSENT AN INJUNCTION, PLAINTIFFS AND TEXAS ABORTION PATIENTS
       ARE LIKELY TO SUFFER IRREPARABLE HARM

       As Plaintiffs observe in their motion for summary judgment, threatened violation of

constitutional rights constitutes irreparable harm. See Pls.’ MSJ at 48; see Elrod v. Burns, 427 U.S.

347, 373 (1976) (threatened violation of First Amendment rights); Deerfield Med. Ctr. v. City of

Deerfield Beach, 661 F.2d 328, 338 (5th Cir. Unit B 1981) (threatened violation of abortion rights);

11A Charles Alan Wright, et al., Federal Practice & Procedure § 2948.1 (3d ed. 2013) (“When

an alleged deprivation of a constitutional right is involved, . . . most courts hold that no further

showing of irreparable injury is necessary.”). Thus, in demonstrating a likelihood of success on

the merits of their constitutional claims, Plaintiffs have also demonstrated that, in the absence of

an injunction, they and their staff are likely to suffer irreparable harm, as are abortion patients

throughout Texas. See Pls.’ MSJ at 22-48. Indeed, if allowed to take effect, S.B. 8 will prohibit

nearly all abortions in the State of Texas, blocking tens of thousands of patients of reproductive

age from access to this time-sensitive care.




                                                 6
          Case 1:21-cv-00616-RP Document 53 Filed 08/07/21 Page 7 of 11




IV.    THE REMAINING FACTORS WEIGH IN FAVOR OF GRANTING AN
       INJUNCTION

       As Plaintiffs demonstrate in their Motion for Summary Judgment, the other factors weigh

in favor of granting an injunction. See Pls.’ MSJ at 49–50. The balance of equities tips in Plaintiffs’

favor because the injuries that Plaintiffs and abortion patients would suffer from deprivation of

their constitutional rights while this case is pending far outweigh any injury to Defendants from

having to delay enforcement. See De Leon v. Perry, 975 F. Supp. 2d 632, 664 (W.D. Tex. 2014)

(holding that threatened injuries to individual constitutional rights outweighed any harm to state

officials from enjoining enforcement of legislation), aff’d sub nom. De Leon v. Abbott, 791 F.3d

619 (5th Cir. 2015). Further, entry of a preliminary injunction would not disserve the public

interest because it would protect Plaintiffs and their patients from enforcement of an

unconstitutional law. See Jackson Women’s Health Org., 760 F.3d at 458 n.9 (“[I]t is always in

the public interest to prevent the violation of a party’s constitutional rights.” (quoting Awad v.

Ziriax, 670 F.3d 1111, 1132 (10th Cir. 2012))).

 V.    THE INJUNCTION SHOULD ISSUE WITHOUT SECURITY

       In general, the party seeking a preliminary injunction must “give[ ] security in an amount

that the court considers proper to pay the costs and damages sustained by any party found to have

been wrongfully enjoined or restrained.” Fed. R. Civ. P. 65(c). Here, entry of the preliminary

injunction requested by Plaintiffs would not subject Defendants to any costs or damages.

Accordingly, security is unnecessary in this case. See Kaepa, Inc. v. Achilles Corp., 76 F.3d 624,

628 (5th Cir. 1996) (“In holding that the amount of security required pursuant to Rule 65(c) ‘is a

matter for the discretion of the trial court,’ we have ruled that the court ‘may elect to require no

security at all.’” (quoting Corrigan Dispatch Co. v. Casa Guzman, S.A., 569 F.2d 300, 303 (5th

Cir. 1978))); Franciscan All., Inc. v. Burwell, 227 F. Supp. 3d 660, 696 (N.D. Tex. 2016).



                                                  7
              Case 1:21-cv-00616-RP Document 53 Filed 08/07/21 Page 8 of 11




                                        CONCLUSION

        For the reasons set forth above, if the Court is unable to grant Plaintiffs’ motion for

summary judgment by September 1, 2021, it should enter a TRO followed by a preliminary

injunction enjoining enforcement of the Act prior to entry of final judgment. In particular, the

Court should enjoin all Defendants from seeking to enforce or participating in the enforcement of

S.B. 8 directly or indirectly and from seeking or awarding costs and attorney’s fees under S.B. 8’s

fee-shifting provision with respect to any covered claim brought by Plaintiffs in this or other

litigation.




                                                8
         Case 1:21-cv-00616-RP Document 53 Filed 08/07/21 Page 9 of 11



Dated: August 7, 2021

Respectfully submitted,

/s/ Marc Hearron
 Christen Mason Hebert                        Julie Murray*
 (Texas Bar No. 24099898)                     Richard Muniz*
 Johns & Hebert PLLC                          Planned Parenthood Federation of
 2028 East Ben White Blvd                     America
 Suite 240-1000                               1110 Vermont Ave., NW Ste. 300
 Austin, TX 78741                             Washington, DC 20005
 (512) 399-3150                               (202) 973-4997
 chebert@johnshebert.com                      julie.murray@ppfa.org
                                              richard.muniz@ppfa.org
 Attorney for all Plaintiffs
                                              Attorneys for Planned Parenthood of
 Marc Hearron (Texas Bar No. 24050739)*       Greater Texas Surgical Health Services,
 Center for Reproductive Rights               Planned Parenthood South Texas Surgical
 1634 Eye St., NW, Suite 600                  Center, Planned Parenthood Center for
 Washington, DC 20006                         Choice, and Dr. Bhavik Kumar
 (202) 524-5539
 mhearron@reprorights.org                     Julia Kaye*
                                              Brigitte Amiri*
 Molly Duane*                                 Chelsea Tejada*
 Kirby Tyrrell*                               American Civil Liberties Union
 Melanie Fontes*                              Foundation
 Center for Reproductive Rights               125 Broad Street, 18th Floor
 199 Water Street, 22nd Floor                 New York, NY 10004
 New York, NY 10038                           (212) 549-2633
 (917) 637-3631                               jkaye@aclu.org
 mduane@reprorights.org                       bamiri@aclu.org
 ktyrrell@reprorights.org                     ctejada@aclu.org
 mfontes@reprorights.org
                                              Lorie Chaiten*
 Jamie A. Levitt*                             American Civil Liberties Union
 J. Alexander Lawrence*                       Foundation
 Morrison & Foerster LLP                      1640 North Sedgwick Street
 250 W. 55th Street                           Chicago, IL 60614
 New York, NY 10019                           (212) 549-2633
 (212) 468-8000                               rfp_lc@aclu.org
 jlevitt@mofo.com
 alawrence@mofo.com                           Adriana Pinon (Texas Bar No. 24089768)
                                              David Donatti (Texas Bar No. 24097612)
 Attorneys for Whole Woman’s Health, Whole    Andre Segura (Texas Bar No. 24107112)
 Woman’s Health Alliance, Marva Sadler,       ACLU Foundation of Texas, Inc.
 Southwestern Women’s Surgery Center, Allison 5225 Katy Freeway, Suite 350
 Gilbert, M.D., Brookside Women’s Medical     Houston, TX 77007


                                          9
       Case 1:21-cv-00616-RP Document 53 Filed 08/07/21 Page 10 of 11




 Center PA d/b/a Brookside Women’s Health     Tel. (713) 942-8146
 Center and Austin Women’s Health Center,     Fax: (713) 942-8966
 Alamo City Surgery Center PLLC d/b/a Alamo   apinon@aclutx.org
 Women’s Reproductive Services, Houston       ddonatti@aclutx.org
 Women’s Reproductive Services, Reverend      asegura@aclutx.org
 Daniel Kanter, and Reverend Erika Forbes
                                              Attorneys for Houston Women’s Clinic

                                              Stephanie Toti
                                              LAWYERING PROJECT
                                              41 Schermerhorn Street #1056
                                              Brooklyn, NY 11201
                                              (646) 490-1083
                                              stoti@lawyeringproject.org

                                              Rupali Sharma*
                                              LAWYERING PROJECT
                                              197 Pine Street, Apt. 23
                                              Portland, ME 04102
                                              (908) 930-6445
                                              rsharma@lawyeringproject.org

                                              Attorneys for The Afiya Center, Frontera
                                              Fund, Fund Texas Choice, Jane’s Due
                                              Process, Lilith Fund for Reproductive
                                              Equity, North Texas Equal Access Fund


*Admitted pro hac vice




                                         10
         Case 1:21-cv-00616-RP Document 53 Filed 08/07/21 Page 11 of 11




                                CERTIFICATE OF SERVICE

       I certify that today, August 7, 2021, I electronically filed a copy of the foregoing document

with the Clerk of Court using the CM/ECF system, which will send notification of such filing to

all counsel of record.


                                                             /s/ Marc Hearron
                                                             Marc Hearron
